DETAILED ACTION
Election/Restrictions
Newly submitted claims 14-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The instant application relates to a method comprising:
displaying in virtual reality a computer-generated scene comprising an interactive virtual object, such that the interactive virtual object appears to be at a distance from a user; receiving from the user a remote selection of the interactive virtual object; in response to the remote selection, displaying a virtual manipulation indicator overlaid with or adjacent to the interactive virtual object, wherein the virtual manipulation indicator is indicative of the interactive virtual object being in an active mode in which the interactive virtual object can receive manipulation commands; receiving a manipulation command from the user; and in response to the manipulation command from the user, operating or moving the interactive virtual object, such that the interactive virtual object appears to be operated or moved at a distance from the user.

The originally presented invention relates to a method comprising:
displaying in virtual reality a computer-generated scene; obtaining a movement command from a real-world physical movement of a user, the movement command corresponding to a movement of a virtual body; and adjusting the movement of the virtual body in dependence on an effect of gravity in the computer-generated scene and/or in dependence on the presence of at least one object within the computer-generated scene that inhibits the movement of the virtual body, wherein the adjusting of the movement is such that the adjusted movement of the virtual body does not correspond with the real-world physical movement of the user.

The instant and originally presented invention are related as subcombinations disclosed as usable together in a single combination and are independently distinct because none of them requires the particulars of the others. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of the instant application has separate utility such displaying in virtual reality a computer-generated scene comprising an interactive virtual object, such that the interactive virtual object appears to be at a distance from a user; receiving from the user a remote selection of the interactive virtual object; in response to the remote selection, displaying a virtual manipulation indicator overlaid with or adjacent to the interactive virtual object, wherein the virtual manipulation indicator is indicative of the interactive virtual object being in an active mode in which the interactive virtual object can receive manipulation commands; receiving a manipulation command from the user; and in response to the manipulation command from the user, operating or moving the interactive virtual object, such that the interactive virtual object appears to be operated or moved at a distance from the user. See MPEP § 806.05(d).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 06/17/2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622